Citation Nr: 1514488	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  13-16 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an effective date prior to January 7, 2008 for service-connected compensation for chronic renal failure with hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1975 to March 1978.

These matters are before the Board of Veterans' Appeals (Board) from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Board notes that the Veteran's September 2014 hearing transcript incorrectly identifies the Veteran's representative as an employee of the California Department of Veterans' Affairs.  However, this appears to be a misstatement, as the documentation in the claims file from Disabled American Veterans reflects that the individual who represented the Veteran at his hearing works for that organization.  Additionally, the Veteran's most recent Form 21-22 identifies Disabled American Veterans as the Veteran's representative. 

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

The Veteran submitted a July 31, 2003 pension claim for renal failure, however, it may be interpreted as a claim for compensation.


CONCLUSIONS OF LAW

1.  The Veteran's July 31, 2003 application for pension is considered a claim for service-connected compensation as well.

2.  The criteria for an effective date of July 31, 2003 for chronic renal failure with hypertension have been met. 38 U.S.C.A. §§ 5101 , 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1 , 3.114, 3.151, 3.155, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he is entitled to an effective date prior to January 7, 2008 for service-connection for chronic renal failure with hypertension.  The Veteran contends that he filed an original compensation claim on July 31, 2003 for chronic renal failure with hypertension, however, accidentally checked "Pension" instead of "Compensation."  The Veteran contends that he thought VA was continuing work on this claim until he filed a claim to reopen in January 2008.  Significantly, the record contains an August 2003 notice letter informing the Veteran that VA was working on his claim for service connected compensation benefits for renal failure.

Under VA laws and regulations, a specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is the latter.  38 C.F.R. § 3.400.  A claim by a veteran for compensation may be considered to be a claim for pension; and a claim by a veteran for pension may be considered to be a claim for compensation.  38 C.F.R. § 3.151(a).

Of importance in this case is the provision of 38 C.F.R. § 3.151(a) that states a claim by a veteran for pension may be considered to be a claim for compensation.  As noted, although the Veteran's July 31, 2003 claim was marked as a claim for pension only, he was subsequently provided a letter by VA acknowledging receipt of a claim for compensation benefits, which supports his assertion that he believed his form raised a claim for compensation benefits as well.  Under the unique facts and circumstances of this particular case, the Board finds that application of the provisions of § 3.151(a) is warranted, and that his July 2003 application may be interpreted as a claim for compensation.

As a result, the effective date of the Veteran's claim for service connection for chronic renal failure with hypertension should be July 31, 2003, the latter of the date of receipt of the claim and the date entitlement arose.  38 C.F.R. § 3.400.  


ORDER

Entitlement to an effective date of July 31, 2003 for service-connected compensation for chronic renal failure with hypertension is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


